Title: From Thomas Jefferson to James Maxwell, 16 February 1781
From: Jefferson, Thomas
To: Maxwell, James



Sir
Richmond Febry. 16. 1781.

The arrival of a French naval force will render it necessary for us to put into immediate order for service and to man every Vessel we have capable of rendering any service. You will therefore be pleased to have this done, and to have the Vessels kept in readiness to move at a moment’s warning. You are also desired, having left this matter in a proper train, to proceed yourself and examine the different armed Vessels in James River which in your opinion might  be of service in an enterprize on the British fleet in Elizabeth river, to report to us their condition and to endeavour to engage them to enter into that Service.
I am with much respect Sr. Yr. &c &c.,

T.J.

